DETAILED ACTION
Claims 1-3, 6-12, 14-18, and 20 are pending. Claims dated 05/27/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the interpretation to the claims under 35 U.S.C. § 112(f):
The amended claims no longer invoke the claim interpretation(s) under 35 U.S.C. § 112(f). Accordingly, the Examiner has withdrawn the interpretation(s) under 35 U.S.C. § 112(f) that was applied in the Non-Final Rejection dated 03/02/2022.

Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 101: Applicant has amended the claim(s) to overcome the previously set forth rejection(s). Accordingly, the Examiner has withdrawn the previously set forth rejection(s) to the claim(s). 

Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 112(b): Applicant has amended the claim(s) to overcome the previously set forth rejection(s). Accordingly, the Examiner has withdrawn the previously set forth rejection(s) to the claim(s). 

Regarding pending claim status:
Applicant states that “claims 1-3, 6-12, and 17- 18 and 20 remain pending in the application” (p. 9 of remarks). However, upon viewing the amended claim set, it appears that, instead claims 1-3, 6-12, 14-18, and 20 remain pending in the application. Examiner has examined the current amended claim set under the belief that claims 1-3, 6-12, 14-18, and 20 remain pending in the application, as also noted in the Office Action Summary Form.

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive.

Applicant argues, “[n]one of the relied upon references teach or suggest a controller configured to "switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images to the main body controller of the reconnaissance vehicle, in response to detecting a mode switching condition that the imaging device has captured one or more photographic images or video images of a predetermined area, wherein the mode switching condition is detected at least based on position information," as recited in amended claim 1” (p.11 of remarks).

Examiner respectfully disagrees, and submits that the combined teachings of Saika, Kraeling, and Ikegai still teach the amended features, see rejection of claim 1 in Claim Rejections - 35 USC § 103 section below.

Applicant argues, “Ikegai does not relate to capturing images and videos using reconnaissance vehicles” (p.11 of remarks).

The primary reference, Saika relates to and teaches “capturing images and videos using reconnaissance vehicles” (see at least para. [0054]). The secondary reference, Ikegai relates to capturing images (see at least paras. [0024-0028]). The teachings of Ikegai and Saika were combined. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Ikegai is reasonably pertinent to the particular problem in which the applicant was concerned, related to capturing images and videos and switching from the image photographing mode to the image transfer mode.

Applicant argues, “[f]urther, the images captured in Ikegai are automatically transferred from a mobile phone to a server, and not from a storage unit of a reconnaissance vehicle to the main body controller of the same reconnaissance vehicle” (p. 11 of remarks).
Ikegai discloses the concept of uploading and transferring images, Ikegai, paras. [0002]-[0007]. Examiner acknowledges that Ikegai alone does not explicitly teach such uploading and transferring of images, is “from a storage unit of a reconnaissance vehicle to the main body controller of the same reconnaissance vehicle”. However, in the same field of endeavor, both Saika and Kraeling teach: uploading and transferring of images “from a storage unit of a reconnaissance vehicle to the main body controller of the same reconnaissance vehicle”, Saika, Fig. 1: video images transmitted to the image/video receiver 112 of aerial vehicle 110 via camera output connection 141; Kraeling, paras. [0053]-[0058]. 
In the rejection of amended claim 1, the teachings of Saika, Kraeling, and Ikegai were combined. Ikegai analogously discloses the concept of uploading and transferring images to a server – and Ikegai does not discourage or discredit the possibility that the server may be on a vehicle, so the Examiner maintains that the combined teachings of the references suggests the features of uploading and transferring of images is “from a storage unit of a reconnaissance vehicle to the main body controller of the same reconnaissance vehicle”. Examiner is not arguing that the reference, namely Ikegai, individually does not teach the claimed features. Rather, the Examiner submits that the combined teachings of Saika, Kraeling, and Ikegai read on the amended claim limitations.
Further, in response to applicant's arguments against the references individually, it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues, “[a]dditionally, the upload conditions provided in Ikegai for uploading images to the web server do not include uploading an image set based on the imaging device leaving a predetermined location” (p. 11 of remarks).
Ikegai, paras. [0024]-[0028], disclose that a longitude and latitude of a travel destination (place) are stored. The latitude and longitude are associated with the travel destination. Examiner interprets that the travel destination is “a predetermined area”. Once the imaging device leaves the travel destination (when the current location is different from the stored longitude and latitude), the images are uploaded, Ikegai, paras. [0024]-[0028].

Applicant argues, “[i]n contrast, a predetermined location may include a large area that may span many points of latitude and longitude, such as, for example, a lake, a mountain, or a neighborhood. In this instance, the method of Ikegai would result in a premature upload of the images to the web” (p.11 of remarks).
It is noted that the features for the limitation “a predetermined location” upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rather, the amended claim 1 states:
“…the imaging device has captured one or more photographic images or video images of a predetermined area…” (lines 21-22 of claim 1).
Ikegai explicitly discloses in para. [0037] “the captured image data, as shown in FIG. 6B is considered to be a travel destination (place)”. Examiner interprets the travel destination (place) is a predetermined area, as can be seen from the captured image data in Ikegai, FIG. 6B.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, claim 12 recites the limitation “detect the mode switching condition” in line 16 of claim 12. There is insufficient antecedent basis for “the mode switching condition”. Furthermore, line 20 of claim 12 recites the limitation “in response to mode switching conditions” (plural). It is not clear to the Examiner if there is a single mode switching condition or if there are a plurality of mode switching conditions. It is also not clear if “mode switching conditions” (plural) is referring to the previously recited “the mode switching condition” or is different from and unrelated to “the mode switching condition”. For purposes of compact prosecution, the Examiner has interpreted the limitation to read “detect a mode switching condition” and in response to the mode switching condition”.
Claims 14-15 are similarly rejected, because of their dependencies on rejected claim 12, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saika et al. (US 20160352992 A1), in view Kraeling et al. (US 20190020807 A1), an in view of Ikegai et al. (JP 2012199811 A) and herein after will be referred to as Saika and Kraeling, and Ikegai respectively.

Regarding claim 1, Saika teaches an imaging device comprising an image sensor configured when activated to capture photographic or video images of a photographic area (Fig. 1 camera 120)
a memory configured to store the photographic or video images generated by the imaging device (Fig. 4 system memory 430; [0050] Processed images and video may be temporarily or persistently stored to system memory 430 and/or to a non-volatile storage, which may be in the form of internal storage or an external memory card)
and a controller configured to communicate via a serial communications interface with a main body controller of a reconnaissance vehicle (Fig. 4 camera system controller 420; [0049] camera 120 additionally includes a system controller 420 (e.g., a microcontroller or microprocessor) that controls the operation and functionality of the camera 120; Fig. 1 camera 120 operably connected to aerial vehicle 110/control logic unit 113 via camera output connection 141 and camera control connection 140);
Examiner understands that “a serial communications interface” may be as applicant discloses in [0016] “a USB interface”. This is also the case in Saika [0029], where the communication interface comprises “USB protocols to transmit data […] “and the camera control connection 140 is a USB connection”.
the controller being configured to operate in an image photographing mode in which the controller is configured to receive control information from the main body controller of the reconnaissance vehicle via the serial communications interface ([0054] aerial vehicle 110 send executable instructions to the camera 120 such as […] take a picture)
and in an image transfer mode in which the controller is configured to transfer the photographic or video images from the memory to the main body controller of the reconnaissance vehicle via the serial communications interface in accordance with a data transfer protocol (Fig. 1 video images transmitted to the image/video receiver 112 of aerial vehicle 110 via camera output connection 141; [0029] A camera control connection 140 can connect the camera controller 111 module to the camera 120 and a camera output connection 141 can allow the camera 120 to transmit video content or pictures to the image/video receiver 112),
wherein the control information includes position information which provides an indication of a position of the reconnaissance vehicle ([0028] The metadata tag can also instruct the camera 120 to record a location, which can be obtained via a GPS receiver (Global Positioning Satellite receiver) located on the aerial vehicle 110 or the camera 120, in a recorded video).
Saika does not explicitly teach wherein the controller is configured to switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images to the main body controller of the reconnaissance vehicle. 
However, Kraeling teaches a controller (Fig. 4 camera system 400 with control unit 138)
configured to switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images to the main body controller of the reconnaissance vehicle ([0053] transportation system receiver 114 […] automatically switch to a mode for receiving the image data from the portable camera unit responsive to the portable camera unit being active to communicate the image data; [0054] The receiver can switch modes of operation and receive the image data responsive to at least one designated condition of the portable camera unit. For example, the designated condition may be the potable camera unit being operative to transmit the image data, or the portable camera unit being in a designated location; Fig. 8 receiver system 114 is in the main body of vehicle 128; [0058] As one example, event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be configured to occur based on various vehicle conditions, geographic locations, and/or situations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Saika to incorporate Kraeling to include wherein the controller is configured to switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images to the main body controller of the reconnaissance vehicle, because doing improves image transmission capabilities by allowing image data to be transmitted autonomously to the vehicle.
Saika, in view of Kraeling does not explicitly teach: configured to switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images […] in response to detecting a mode switching condition that the imaging device has captured one or more photographic images or video images of a predetermined area, wherein the mode switching condition is detected at least based on position information.
However, Ikegai teaches a controller configured to switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images (automatically upload images [0002]-[0007]; [0034] control unit 10),
in response to detecting a mode switching condition that the imaging device has captured one or more photographic images or video images of a predetermined area, wherein the mode switching condition is detected at least based on position information ([0026] “In this case, the uploaded upload condition is "when the current position and the shooting start position are different. Then, when the upload condition is satisfied, the operations are "display of shooting data at the same place" and "automatic upload"; see also [0024-0028]; [0037] the captured image data, as shown in FIG. 6B is considered to be a travel destination (place)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Saika, in view of Kraeling to incorporate the teachings of Ikegai to include configured to switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images […] in response to detecting a mode switching condition that the imaging device has captured one or more photographic images or video images of a predetermined area, wherein the mode switching condition is detected at least based on position information, because doing so improves autonomous communication capabilities by allowing allows the camera to autonomously determine whether to capture images at that location.

Regarding claim 2, Saika, as modified (see rejection of claim 1) teaches an imaging device as claimed in Claim 1. 
Saika also teaches wherein the control information received from the main body controller of the reconnaissance vehicle via the serial communications interface includes an indication from which a speed of the reconnaissance vehicle can be determined ([0048] As described in greater detail below, the camera 120 can include sensors 440 to capture metadata associated with video data, such as timing data, motion data, speed data, acceleration data, altitude data, GPS data, and the like. This metadata may be captured by the camera 120 itself or by another device (e.g., a mobile phone or the aerial vehicle 110). In one embodiment, the metadata may be incorporated with the content stream by the camera 120 as the content is being captured),
 Saika does not explicitly teach that the mode switching condition includes a condition that the reconnaissance vehicle has a current speed within a predetermined range or above a predetermined value.  
However, Kraeling also teaches a mode switching condition that includes a condition that the reconnaissance vehicle has a current speed within a predetermined range or above a predetermined value ([0058] event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be configured to occur based on various vehicle conditions, geographic locations, and/or situations. The image data may be either pulled (e.g., requested) or pushed (e.g., transmitted and/or broadcast) from the vehicle. For example, image data can be sent from a vehicle to an off-board. location based on selected operating conditions (e.g., emergency brake application), a geographic location (e.g., in the vicinity of a crossing between two or more routes), selected and/or derived operating areas of concern (e.g., high wheel slip or vehicle speed exceeding area limits), and/or time driven messages sent once a day).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the mode switching condition as taught in modified Saika to incorporate Kraeling to include a mode switching condition that includes a condition that the reconnaissance vehicle has a current speed within a predetermined range or above a predetermined value, because doing so ensures that image data is autonomously transferred “in operating areas of concern” (Kraeling [0058]).

Regarding claim 3, Saika, as modified, teaches an imaging device as claimed in Claim 2.
Saika does not teach wherein the controller is configured in response to switch from the image photographing mode to the image transfer mode, in response to detecting, from the control information, that the reconnaissance vehicle has exceeded a predetermined speed.
However, Kraeling teaches the controller is configured in response to switch from the image photographing mode to the image transfer mode, in response to detecting, from the control information, that the reconnaissance vehicle has exceeded a predetermined speed ([0058] event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be configured to occur based on various vehicle conditions, geographic locations, and/or situations. The image data may be either pulled (e.g., requested) or pushed (e.g., transmitted and/or broadcast) from the vehicle. For example, image data can be sent from a vehicle to an off-board. location based on selected operating conditions (e.g., emergency brake application), a geographic location (e.g., in the vicinity of a crossing between two or more routes), selected and/or derived operating areas of concern (e.g., high wheel slip or vehicle speed exceeding area limits), and/or time driven messages sent once a day).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the mode switching condition as taught in modified Saika to incorporate Kraeling to include the controller is configured in response to switch from the image photographing mode to the image transfer mode, in response to detecting, from the control information, that the reconnaissance vehicle has exceeded a predetermined speed, because doing so ensures that image data is autonomously transferred “in operating areas of concern” (Kraeling [0058]).

Regarding claim 6, Saika, as modified teaches an imaging device as claimed in Claim 5.
Saika also teaches wherein the memory is configured to store location information representing a location of the photographic area or the predetermined location for the imaging device to capture the video or photographic images and position indication information provided from the main body controller of the reconnaissance vehicle ([0029] In some embodiments, telemetric data from a telemetric subsystem of the mount platform (e.g., aerial vehicle 110) can be sent to the camera 120 to associate with video captured and stored on the camera 120; [0064] The telemetric subsystem may include navigational components, such as a gyroscope, an accelerometer, a compass, a global positioning system (GPS) and/or a barometric sensor)
Saika does not explicitly teach that the controller is responsive to the position indication information provided from the main body controller of the reconnaissance vehicle when in the imaging photographing mode to detect that the imaging device has left the photographic area or the predetermined location to switch to the image transfer mode.
However, Ikegai also teaches a controller responsive to the position indication information when in the imaging photographing mode to detect that the imaging device has left the photographic area or the predetermined location to switch to the image transfer mode ([0030] “image data is uploaded every time the shooting location moves”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Saika to incorporate the teachings of Ikegai such that the controller is responsive to the position indication information provided from the main body controller of the reconnaissance vehicle when in the imaging photographing mode to detect that the imaging device has left the photographic area or the predetermined location to switch to the image transfer mode, because doing so improves autonomous communication capabilities by allowing the camera to autonomously determine whether to capture images at that location.

Regarding claim 7, Saika, as modified, teaches an imaging device as claimed in Claim 1.
Saika also teaches comprising a timepiece unit ([0048] the camera 120 can include sensors 440 to capture metadata associated with video data, such as timing data, motion data, speed data, acceleration data, altitude data, GPS data, and the like. In a particular embodiment, location and/or time centric metadata (geographic location, time, speed, etc.) can be incorporated into a media file together with the captured content in order to track the location of the camera 120 over time).
However, Saika does not explicitly teach wherein the imaging device is configured to monitor, using the timepiece unit a time in which the imaging device spends in the image photographic mode, and the mode switching condition include a time spent in the image photographic mode.
However, Ikegai teaches wherein the imaging device is configured to monitor, using the timepiece unit a time in which the imaging device spends in the image photographic mode ([0023] “The time information storage unit 15 of the control unit 10 stores the shooting date / time information of the image data captured by the camera unit 21 using the time information timed by the clock unit 45”)
and the mode switching condition include a time spent in the image photographic mode ([0029] “For the image data taken in the "growth record" shooting scene, it is sufficient to upload the image data every time the date changes, and it is sufficient to upload several image data from the shot images of the day”)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Saika to incorporate Ikegai to include wherein the imaging device is configured to monitor, using the timepiece unit a time in which the imaging device spends in the image photographic mode, and the mode switching condition include a time spent in the image photographic mode, because automatically uploading based on time ensures a timely upload schedule which solves the problem where “when the image data taken by the camera is stored and the image data is uploaded later, the upload timing may be missed or forgotten” (Ikegai [0007]). 

Regarding claim 8, Saika, as modified, teaches an imaging device as claimed in Claim 7.
Saika does not explicitly teach wherein the controller is configured to monitor using the timepiece unit a time in which the image device is in the image photographic mode, and if the time in the image photographing mode exceeds a predetermined threshold after capturing the photographic or video images, the controller is configured to switch to the image transfer mode.
Ikegai also teaches wherein the controller is configured to monitor using the timepiece unit a time in which the image device is in the image photographic mode ([0023] “The time information storage unit 15 of the control unit 10 stores the shooting date / time information of the image data captured by the camera unit 21 using the time information timed by the clock unit 45”), 
and if the time in the image photographing mode exceeds a predetermined threshold after capturing the photographic or video images, the controller is configured to switch to the image transfer mode ([0029] “For the image data taken in the "growth record" shooting scene, it is sufficient to upload the image data every time the date changes, and it is sufficient to upload several image data from the shot images of the day”).
In Ikegai, Examiner interprets a passing of the scheduled date as exceeding a predetermined threshold. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Saika to incorporate Ikegai to include wherein the controller is configured to monitor using the timepiece unit a time in which the image device is in the image photographic mode, and if the time in the image photographing mode exceeds a predetermined threshold after capturing the photographic or video images, the controller is configured to switch to the image transfer mode, because automatically uploading based on time ensures a timely upload schedule which solves the problem where “when the image data taken by the camera is stored and the image data is uploaded later, the upload timing may be missed or forgotten” (Ikegai [0007]). 

Regarding claim 9, Saika, as modified, teaches an imaging device as claimed in Claim 7, 
Ikegai also teaches wherein the controller is configured to monitor using the timepiece unit a time in which the controller is in the imaging photographic mode and the image sensor has stopped capturing the photographic or video images ([0022] “The clock unit 45 is composed of an electronic circuit having a timekeeping function, uses a radio clock or the like, acquires time information via a network, and clocks an accurate current date and time”), 
Examiner understands the clock unit monitors a time at all instances which reads on the limitation in which the controller is in the imaging photographic mode and the image sensor has stopped capturing the photographic or video images.
and if the time in the image photographic mode since the image sensor has stopped capturing the photographic or video images exceeds a predetermined threshold, the controller is configured to switch to the image transfer mode ([0029] “For the image data taken in the "growth record" shooting scene, it is sufficient to upload the image data every time the date changes, and it is sufficient to upload several image data from the shot images of the day”; [0031] “Further, when the shooting scene is an observation record, the timing determination unit 14 is "upload immediately" when the upload condition "after shooting" is satisfied, so that the transmission timing is set when the shooting is completed”).  
In Ikegai, Examiner understands that if the time that the camera has been not capturing images is after the date, the camera will switch to image transfer mode, and if the time that the camera has been not capturing images is before the date, the camera will not switch to image transfer mode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Saika to incorporate Ikegai to include wherein the controller is configured to monitor using the timepiece unit a time in which the controller is in the imaging photographic mode and the image sensor has stopped capturing the photographic or video images, and if the time in the image photographic mode since the image sensor has stopped capturing the photographic or video images exceeds a predetermined threshold, the controller is configured to switch to the image transfer mode, because automatically uploading based on time ensures a timely upload schedule which solves the problem where “when the image data taken by the camera is stored and the image data is uploaded later, the upload timing may be missed or forgotten” (Ikegai [0007]). 

Regarding claim 10, Saika, as modified, teaches an imaging device as claimed in Claim 1.
Saika also teaches wherein the serial communications interface is configured in accordance with a universal serial bus, USB, standard ([0029], where the communication interface comprises “USB protocols to transmit data […] “and the camera control connection 140 is a USB connection”).

Regarding claim 12, Saika teaches a reconnaissance vehicle comprising one or more propulsion units configured to propel the reconnaissance vehicle (Fig. 1 aerial vehicle 100; Fig. 7 thrust motors 240 and propellers 710), 
a main body controller configured to control the one or more propulsion units to move the reconnaissance vehicle to a desired location (Fig. 1 control logic unit 113), 
and an imaging device connected to the main body controller by a serial communications interface (Fig. 4 camera system controller 420; [0049] camera 120 additionally includes a system controller 420 (e.g., a microcontroller or microprocessor) that controls the operation and functionality of the camera 120; Fig. 1 camera 120 operably connected to aerial vehicle 110/control logic unit 113 via camera output connection 141 and camera control connection 140), 
Examiner understands that “a serial communications interface” may be as applicant discloses in [0016] “a USB interface”. This is also the case in Saika [0029], where the communication interface comprises “USB protocols to transmit data […] “and the camera control connection 140 is a USB connection”.
the imaging device being configured when activated to generate photographic or video images of a photographic area, and to operate in an image photographing mode in which the imaging device is configured to receive control information from the main body controller via the serial communications interface ([0054] aerial vehicle 110 send executable instructions to the camera 120 such as […] take a picture),
and in an image transfer mode in which the imaging device is configured to transfer the photographic or video images from the imaging device to the main body controller via the serial communications interface in accordance with a data transfer protocol (Fig. 1 video images transmitted to the image/video receiver 112 of aerial vehicle 110 via camera output connection 141; [0029] A camera control connection 140 can connect the camera controller 111 module to the camera 120 and a camera output connection 141 can allow the camera 120 to transmit video content or pictures to the image/video receiver 112),
wherein the control information includes position information which provides an indication of a position of the reconnaissance vehicle ([0028] The metadata tag can also instruct the camera 120 to record a location, which can be obtained via a GPS receiver (Global Positioning Satellite receiver) located on the aerial vehicle 110 or the camera 120, in a recorded video).
Saika does not explicitly teach one or both of the main body controller or the imaging device is configured to detect the mode switching condition to switch from the image photographing mode based on the position information by detecting, after capturing the images or video from a predetermined location in the image photographing mode that the imaging device has left the predetermined location, and in response to mode switching conditions indicating that the imaging device has captured the images or video of the predetermined location being detected, switch autonomously from the image photographing mode to the image transfer mode.
However, Kraeling teaches wherein in response to mode switching conditions being detected by one or both of the control body or the imaging device (Fig. 4 camera system 400 with control unit 138) indicating that the imaging device has captured the images or video of the photographic area (Fig. 1 image data 112 is captured and stored in data storage device 106 on-board camera 104 and then transmitted when condition is met to transportation system receiver 114 on-board vehicle; [0034] In such an embodiment, the portable camera unit may have multiple modes of operation, such as a first mode of operation where image data is stored within the portable camera unit on the data storage device 106, and a second mode of operation where the image data is transmitted off the portable camera unit for remote storage and/or immediate use elsewhere),
to switch autonomously from the image photographing mode to the image transfer mode ([0053] transportation system receiver 114 […] automatically switch to a mode for receiving the image data from the portable camera unit responsive to the portable camera unit being active to communicate the image data; [0054] The receiver can switch modes of operation and receive the image data responsive to at least one designated condition of the portable camera unit. For example, the designated condition may be the potable camera unit being operative to transmit the image data, or the portable camera unit being in a designated location. [0058] As one example, event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be configured to occur based on various vehicle conditions, geographic locations, and/or situations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Saika to incorporate Kraeling to include in response to mode switching conditions indicating that the imaging device has captured the images or video of the photographic area to switch autonomously from the image photographing mode to the image transfer mode, because doing so improves image transmission capabilities by allowing image data to be transmitted autonomously to the vehicle.
Saika does not explicitly teach configured to detect the mode switching condition to switch from the image photographing mode based on the position information by detecting, after capturing the images or video from a predetermined location in the image photographing mode that the imaging device has left the predetermined location, and in response to mode switching conditions indicating that the imaging device has captured the images or video of the predetermined location being detected, switch autonomously from the image photographing mode to the image transfer mode.
However, Ikegai teaches a controller [0002]-[0007]; [0034] control unit 10),
configured to detect the mode switching condition to switch from the image photographing mode based on the position information by detecting, after capturing the images or video from a predetermined location in the image photographing mode that the imaging device has left the predetermined location, and in response to mode switching conditions indicating that the imaging device has captured the images or video of the predetermined location being detected, switch autonomously from the image photographing mode to the image transfer mode ([0026] “In this case, the uploaded upload condition is "when the current position and the shooting start position are different. Then, when the upload condition is satisfied, the operations are "display of shooting data at the same place" and "automatic upload"; see also [0024-0028]; [0037] the captured image data, as shown in FIG. 6B is considered to be a travel destination (place)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Saika, in view of Kraeling to incorporate the teachings of Ikegai to include configured to detect the mode switching condition to switch from the image photographing mode based on the position information by detecting, after capturing the images or video from a predetermined location in the image photographing mode that the imaging device has left the predetermined location, and in response to mode switching conditions indicating that the imaging device has captured the images or video of the predetermined location being detected, switch autonomously from the image photographing mode to the image transfer mode, because doing so improves autonomous communication capabilities by allowing allows the camera to autonomously determine whether to capture images at that location.

Regarding claim 14, Saika, as modified, teaches a reconnaissance vehicle as claimed in Claim 12.
Saika also teaches wherein the main body controller includes a memory having stored therein location information representing a location of the photographic area for the imaging device to capture images ([0029] In some embodiments, telemetric data from a telemetric subsystem of the mount platform (e.g., aerial vehicle 110) can be sent to the camera 120 to associate with video captured and stored on the camera 120; [0064] The telemetric subsystem may include navigational components, such as a gyroscope, an accelerometer, a compass, a global positioning system (GPS) and/or a barometric sensor).
Saika does not explicitly teach a controller configured to compare the position indication information with the location information stored in the memory to generate an indication included in the control information communicated via the serial communications interface to switch from the image photographing mode to the image transfer mode as a result of the comparison indicating the mode switching condition.  
However, Ikegai also teaches a controller configured to compare the position indication information with the location information stored in the memory to generate an indication included in the control information communicated via the serial communications interface to switch from the image photographing mode to the image transfer mode as a result of the comparison indicating the mode switching condition ([0030] “image data is uploaded every time the shooting location moves”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Saika to incorporate Ikegai to include that a controller configured to compare the position indication information with the location information stored in the memory to generate an indication included in the control information communicated via the serial communications interface to switch from the image photographing mode to the image transfer mode as a result of the comparison indicating the mode switching condition, because doing so allows the camera to autonomously determine whether to capture images at that location.

Regarding claim 15, Saika, as modified teaches a reconnaissance vehicle as claimed in Claim 12. 
Saika also teaches a timepiece unit ([0048] the camera 120 can include sensors 440 to capture metadata associated with video data, such as timing data, motion data, speed data, acceleration data, altitude data, GPS data, and the like. In a particular embodiment, location and/or time centric metadata (geographic location, time, speed, etc.) can be incorporated into a media file together with the captured content in order to track the location of the camera 120 over time) and a controller configured to determine an estimate current speed of the reconnaissance vehicle 0065] speedometer).
Saika does not explicitly disclose that speedometer determines the estimated current speed of the reconnaissance vehicle displayed from the estimated position of the reconnaissance vehicle and a time of the position. However, it is well known in the art that estimated speed is derived from estimated position and time --distance traveled divided by the time spent--, and it would have been obvious to one of ordinary skill in the art for Saika to more explicitly disclose that the speedometer that displays the current estimated speed of the vehicle determines the estimated speed from the estimated position of the reconnaissance vehicle and a time of the position, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using estimated position and time to determine estimated speed”.
Saika does not explicitly teach wherein the controller includes a memory having stored therein an indication of a speed threshold of the reconnaissance vehicle above which the mode switching condition is satisfied, […] , and to compare the estimated current speed with the speed threshold and if the estimate current speed exceeds the speed threshold stored in the memory to generate an indication included in the control information communicated via the serial communications interface to switch from the image photographing mode to the image transfer mode.  
However, Kraeling teaches wherein the controller includes a memory having stored therein an indication of a speed threshold of the reconnaissance vehicle above which the mode switching condition is satisfied, […] , and to compare the estimated current speed with the speed threshold and if the estimate current speed exceeds the speed threshold stored in the memory to generate an indication included in the control information communicated via the serial communications interface to switch from the image photographing mode to the image transfer mode ([0058] event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be configured to occur based on various vehicle conditions, geographic locations, and/or situations. The image data may be either pulled (e.g., requested) or pushed (e.g., transmitted and/or broadcast) from the vehicle. For example, image data can be sent from a vehicle to an off-board. location based on selected operating conditions (e.g., emergency brake application), a geographic location (e.g., in the vicinity of a crossing between two or more routes), selected and/or derived operating areas of concern (e.g., high wheel slip or vehicle speed exceeding area limits), and/or time driven messages sent once a day).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the mode switching condition as taught in modified Saika to incorporate Kraeling to include wherein the controller includes a memory having stored therein an indication of a speed threshold of the reconnaissance vehicle above which the mode switching condition is satisfied, […] , and to compare the estimated current speed with the speed threshold and if the estimate current speed exceeds the speed threshold stored in the memory to generate an indication included in the control information communicated via the serial communications interface to switch from the image photographing mode to the image transfer mode, because doing so ensures that image data is autonomously transferred “in operating areas of concern” (Kraeling [0058]).

Regarding claim 16, Saika teaches a method of operating an imaging device to generate photographic or video images from a reconnaissance vehicle, the method comprising operating the imaging device in either an image photographic mode or an image transfer mode, the image photographic mode comprising receiving control information at the imaging device from a main body controller of the reconnaissance vehicle via a serial communications interface to control the imaging device, 
wherein the control information includes position information which provides an indication of a position of the reconnaissance vehicle ([0028] The metadata tag can also instruct the camera 120 to record a location, which can be obtained via a GPS receiver (Global Positioning Satellite receiver) located on the aerial vehicle 110 or the camera 120, in a recorded video).
capturing the photographic or video images of a photographic area ((Fig. 4 camera system controller 420; [0049] camera 120 additionally includes a system controller 420 (e.g., a microcontroller or microprocessor) that controls the operation and functionality of the camera 120; Fig. 1 camera 120 operably connected to aerial vehicle 110/control logic unit 113 via camera output connection 141 and camera control connection 140; ([0054] aerial vehicle 110 send executable instructions to the camera 120 such as […] take a picture), 
and storing the photographic or video images in a memory (Fig. 4 system memory 430; [0050] Processed images and video may be temporarily or persistently stored to system memory 430 and/or to a non-volatile storage, which may be in the form of internal storage or an external memory card), 
and the image transfer mode comprises transferring the photographic or video images from the memory to the main body controller of the reconnaissance vehicle via the serial communications interface in accordance with a data transfer protocol (Fig. 1 video images transmitted to the image/video receiver 112 of aerial vehicle 110 via camera output connection 141; [0029] A camera control connection 140 can connect the camera controller 111 module to the camera 120 and a camera output connection 141 can allow the camera 120 to transmit video content or pictures to the image/video receiver 112), 
Saika does not explicitly teach wherein the method comprises detecting after capturing one or more photographic images or video images of the photographic area that the imaging device has left the predetermined location, detecting mode switching conditions indicating that the imaging device should switch from the image photographing mode to the image transfer mode after capturing one or more photographic images or video images of the predetermined location, and switching autonomously the imaging device from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images to the main body controller of the reconnaissance vehicle.  
However, Kraeling teaches a camera system method that comprises (Fig. 4 camera system 400 with control unit 138)
detecting mode switching conditions indicating that the imaging device should switch from the image photographing mode to the image transfer mode after capturing one or more photographic images or video images (Fig. 1 image data 112 is captured and stored in data storage device 106 on-board camera 104 and then transmitted when condition is met to transportation system receiver 114 on-board vehicle; [0034] In such an embodiment, the portable camera unit may have multiple modes of operation, such as a first mode of operation where image data is stored within the portable camera unit on the data storage device 106, and a second mode of operation where the image data is transmitted off the portable camera unit for remote storage and/or immediate use elsewhere),
and switching autonomously the imaging device from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images to the main body controller of the reconnaissance vehicle ([0053] transportation system receiver 114 […] automatically switch to a mode for receiving the image data from the portable camera unit responsive to the portable camera unit being active to communicate the image data; [0054] The receiver can switch modes of operation and receive the image data responsive to at least one designated condition of the portable camera unit. For example, the designated condition may be the potable camera unit being operative to transmit the image data, or the portable camera unit being in a designated location. [0058] As one example, event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be configured to occur based on various vehicle conditions, geographic locations, and/or situations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Saika to incorporate Kraeling to include wherein the method comprises detecting mode switching conditions indicating that the imaging device should switch from the image photographing mode to the image transfer mode after capturing one or more photographic images or video images, and switching autonomously the imaging device from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images to the main body controller of the reconnaissance vehicle, because doing so improves image transmission capabilities by allowing image data to be transmitted autonomously to the vehicle.
Saika, in view of Kraeling does not explicitly teach wherein the method comprises detecting after capturing one or more photographic images or video images of the photographic area that the imaging device has left the predetermined location, detecting mode switching conditions indicating that the imaging device should switch from the image photographing mode to the image transfer mode after capturing one or more photographic images or video images of the predetermined location, and switching autonomously the imaging device from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images.
However, Ikegai teaches method comprises detecting after capturing one or more photographic images or video images of the photographic area that the imaging device has left the predetermined location, detecting mode switching conditions indicating that the imaging device should switch from the image photographing mode to the image transfer mode after capturing one or more photographic images or video images of the predetermined location, and switching autonomously the imaging device from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images ([0026] “In this case, the uploaded upload condition is "when the current position and the shooting start position are different. Then, when the upload condition is satisfied, the operations are "display of shooting data at the same place" and "automatic upload"; see also [0024-0028]; [0037] the captured image data, as shown in FIG. 6B is considered to be a travel destination (place)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Saika, in view of Kraeling to incorporate the teachings of Ikegai to include method comprises detecting after capturing one or more photographic images or video images of the photographic area that the imaging device has left the predetermined location, detecting mode switching conditions indicating that the imaging device should switch from the image photographing mode to the image transfer mode after capturing one or more photographic images or video images of the predetermined location, and switching autonomously the imaging device from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images, because doing so improves autonomous communication capabilities by allowing allows the camera to autonomously determine whether to capture images at that location.

Regarding claim 17, Saika, as modified, teaches a method as claimed in Claim 16.
Saika does not explicitly teach wherein the detecting mode switching conditions comprises detecting that the reconnaissance vehicle has a current speed within a predetermined range or above a predetermined value.  
However, Kraeling teaches wherein the detecting mode switching conditions comprises detecting that the reconnaissance vehicle has a current speed within a predetermined range or above a predetermined value ([0058] event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be configured to occur based on various vehicle conditions, geographic locations, and/or situations. The image data may be either pulled (e.g., requested) or pushed (e.g., transmitted and/or broadcast) from the vehicle. For example, image data can be sent from a vehicle to an off-board. location based on selected operating conditions (e.g., emergency brake application), a geographic location (e.g., in the vicinity of a crossing between two or more routes), selected and/or derived operating areas of concern (e.g., high wheel slip or vehicle speed exceeding area limits), and/or time driven messages sent once a day.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the mode switching condition as taught in modified Saika to incorporate Kraeling to include wherein the detecting mode switching conditions comprises detecting that the reconnaissance vehicle has a current speed within a predetermined range or above a predetermined value, because doing so ensures that image data is autonomously transferred “in operating areas of concern” (Kraeling [0058]).

Regarding claim 18, Saika, as modified, teaches a method as claimed in Claim 17.
Saika does not explicitly teach wherein the detecting mode switching conditions comprises detecting, from the control information, that the reconnaissance vehicle has exceeded a predetermined speed to switch from the image photographing mode to the image transfer mode.  
However, Kraeling teaches wherein the detecting mode switching conditions comprises detecting, from the control information, that the reconnaissance vehicle has exceeded a predetermined speed to switch from the image photographing mode to the image transfer mode ([0058] event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be configured to occur based on various vehicle conditions, geographic locations, and/or situations. The image data may be either pulled (e.g., requested) or pushed (e.g., transmitted and/or broadcast) from the vehicle. For example, image data can be sent from a vehicle to an off-board. location based on selected operating conditions (e.g., emergency brake application), a geographic location (e.g., in the vicinity of a crossing between two or more routes), selected and/or derived operating areas of concern (e.g., high wheel slip or vehicle speed exceeding area limits), and/or time driven messages sent once a day.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the mode switching condition as taught in modified Saika to incorporate Kraeling to include wherein the detecting mode switching conditions comprises detecting, from the control information, that the reconnaissance vehicle has exceeded a predetermined speed to switch from the image photographing mode to the image transfer mode, because doing so ensures that image data is autonomously transferred “in operating areas of concern” (Kraeling [0058]).

Regarding claim 20, Saika teaches a non-transitory computer readable medium storing a program, the computer program being executable by a processor to perform operations comprising: 
	capture photographic or video images of a photographic area, store the photographic or video images generated by an imaging device (([0054] aerial vehicle 110 send executable instructions to the camera 120 such as […] take a picture; Fig. 4 system memory 430; [0050] Processed images and video may be temporarily or persistently stored to system memory 430 and/or to a non-volatile storage, which may be in the form of internal storage or an external memory card), 
communicate via a serial communications interface with a main body controller of a reconnaissance vehicle, operate in an image photographing mode, 7Application No. 16/622,757Docket No.: 880001-6414-USO1Amendment dated May 27, 2022In Response to Office Action dated March 2, 2022receive control information from the main body controller of the reconnaissance vehicle via the serial communications interface and in an image transfer mode, transfer the photographic or video images from the memory to the main body controller of the reconnaissance vehicle via the serial communications interface in accordance with a data transfer protocol (Fig. 4 camera system controller 420; [0049] camera 120 additionally includes a system controller 420 (e.g., a microcontroller or microprocessor) that controls the operation and functionality of the camera 120; Fig. 1 camera 120 operably connected to aerial vehicle 110/control logic unit 113 via camera output connection 141 and camera control connection 140), 
wherein the control information includes position information which provides an indication of a position of the reconnaissance vehicle ([0028] The metadata tag can also instruct the camera 120 to record a location, which can be obtained via a GPS receiver (Global Positioning Satellite receiver) located on the aerial vehicle 110 or the camera 120, in a recorded video), 
Saika does not explicitly teach switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images to the main body controller of the reconnaissance vehicle. 
However, Kraeling teaches a controller (Fig. 4 camera system 400 with control unit 138)
and switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images to the main body controller of the reconnaissance vehicle ([0053] transportation system receiver 114 […] automatically switch to a mode for receiving the image data from the portable camera unit responsive to the portable camera unit being active to communicate the image data; [0054] The receiver can switch modes of operation and receive the image data responsive to at least one designated condition of the portable camera unit. For example, the designated condition may be the potable camera unit being operative to transmit the image data, or the portable camera unit being in a designated location; Fig. 8 receiver system 114 is in the main body of vehicle 128; [0058] As one example, event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be configured to occur based on various vehicle conditions, geographic locations, and/or situations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Saika to incorporate Kraeling to include switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images to the main body controller of the reconnaissance vehicle, because doing improves image transmission capabilities by allowing image data to be transmitted autonomously to the vehicle.
Saika, in view of Kraeling does not explicitly teach: switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images […] in response to detecting a mode switching condition that the imaging device has captured one or more photographic images or video images of a predetermined area, wherein the mode switching condition is detected at least based on position information.
However, Ikegai teaches a controller and switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images (automatically upload images [0002]-[0007]; [0034] control unit 10),
in response to detecting a mode switching condition that the imaging device has captured one or more photographic images or video images of a predetermined area, wherein the mode switching condition is detected at least based on position information ([0026] “In this case, the uploaded upload condition is "when the current position and the shooting start position are different. Then, when the upload condition is satisfied, the operations are "display of shooting data at the same place" and "automatic upload"; see also [0024-0028]; [0037] the captured image data, as shown in FIG. 6B is considered to be a travel destination (place)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Saika, in view of Kraeling to incorporate the teachings of Ikegai to include switch autonomously from the image photographing mode to the image transfer mode to transfer the one or more photographic or video images […] in response to detecting a mode switching condition that the imaging device has captured one or more photographic images or video images of a predetermined area, wherein the mode switching condition is detected at least based on position information, because doing so improves autonomous communication capabilities by allowing allows the camera to autonomously determine whether to capture images at that location.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saika, in view Kraeling, in view of Ikegai, in further view of Ariada et al. (JP 2007148802 A) and herein after will be referred to as Ariada.
Regarding claim 11, Saika, as modified, teaches an imaging device as claimed in Claim 1.
Saika does not explicitly teach wherein the data transfer protocol is a mass storage class, machine-type communications (MTC) data communications protocol.  
However, Araida teaches a data transfer protocol is a mass storage class machine-type communications (MTC) data communications protocol --where a camera and external computer is paired together by USB connection ([0002] image pickup devices such as digital camera […] connected to personal computers and the like, using for example a communication cable according to the USB standard), and the system switches between the PTP and MSC modes based on a switch condition-- ([0003] image pickup device capable of communicating using two protocols, a mass storage class (MSC) and a picture transfer protocol (PTP); [0031] switch to file transfer and switch to photo mode).
Examiner understands a machine-type communications (MTC) data communications protocol describes data communication between two entities without the involvement of a human. This is also the case in Araida.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Saika to incorporate Araida to include wherein the data transfer protocol is a mass storage class, machine-type communications (MTC) data communications protocol, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using a protocol” for data transfer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140327785 A1: Hara discloses a switching instruction of operation modes in an image capture apparatus, and examines if the image data is being transferred or not. When the image data is not being transferred, the operation modes are immediately switched.
US 20180356842 A1: Takersley discloses relevant and similar reconnaissance vehicle structure including a camera and camera connector to the vehicle
US 20130318214 A1: Tebay et al. discloses a data transfer system for an unmanned vehicle on a mission, and transmitting data from the unmanned vehicle to a remote data storage system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661